Citation Nr: 1422487	
Decision Date: 05/19/14    Archive Date: 05/29/14	

DOCKET NO.  11-27 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from December 1973 to November 1975.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the disabilities at issue.

In that regard, during the course of a videoconference hearing before the undersigned Veterans Law Judge in June 2012, the Veteran indicated that, in the early 1980's, he received treatment at a private medical facility for hypertension.  The Veteran further testified that, once again in the early 1980's, he received treatment at the "Richmond Community (Clinic)" for diabetes mellitus.  Finally, the Veteran indicated that, on or about 1984, he received additional treatment for Type II diabetes mellitus at the Baptist Medical Hospital (Center).  Significantly, none of the aforementioned records are at this time a part of the Veteran's claims folder.

Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims.  Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions.  

1.  The AOJ should contact the Veteran, with a request that he provide the full name and address for the aforementioned private medical facilities where he received treatment for diabetes mellitus and hypertension in the early to mid-1980's.  Following receipt of that information, the AOJ should contact the facilities in question, with a request that they provide copies of any and all records of their treatment of the Veteran, in particular, for diabetes mellitus and/or hypertension.  Such records, once obtained, should be made a part of the Veterans claims folder.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran should be informed of any such problem.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2013, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  Once again, the Veteran should be informed of any such problem.

3.  Following receipt of the aforementioned information, should it be deemed necessary, the Veteran should be afforded additional VA examinations by appropriate specialists in order to more accurately determine the exact nature and etiology of his current diabetes mellitus and hypertension.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examinations (should such examinations prove necessary), the examiners should specifically comment as to whether the Veteran's diabetes mellitus and hypertension at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specific in their reports of the claims file, as well as the Veteran's Virtual VA (including Capri records) and any Veterans Benefits Management System electronic records have been reviewed.  

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claims for service connection for Type II diabetes mellitus and hypertension.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in October 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


